McFarland, J., concurring.
I concur in the judgment and in the opinion of Chief Justice Beatty. I see no other possible construction of the constitutional pro*342vision in question. It is proper to remark, however, that the judiciary cannot avoid the consequences of a provision of constitutional law which allows a party to a contract to profit by it as long as it pays, and to repudiate it by boldly ignoring his solemn obligations as soon as it begins to show loss.
Mr. Justice Van Fleet not having heard the argument herein, and Justices Harrison and De Haven being absent, did not participate herein.
Rehearing denied.